AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") made and entered
into as of the 8th day of November, 2006 among AMERICAN SEAFOODS, L.P.,
("Parent") and AMERICAN SEAFOODS INTERNATIONAL LLC ("ASI"), AMERICAN PRIDE
SEAFOODS LLC ("Employer" or the "Company") and John D. Cummings who resides at 3
Penhollow Lane, Hampton Falls, New Hampshire, 03844 ("Executive").

W I T N E S S E T H

:



WHEREAS, ASI, Parent and Executive are parties to that certain Employment
Agreement dated as of April 8, 2002; and

WHEREAS, ASI, Parent, Employer and Executive desire now to amend and restated
the original Employment Agreement, including replacing ASI with Employer as the
employer of Executive.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:

    Employment Term
    . Employer, replacing ASI, agrees to employ Executive, and Executive agrees
    to be so employed, in the capacity of President of American Pride Seafoods
    LLC, for a term commencing on the date hereof and ending on December 31,
    2011 (the "Initial Term");
    provided
    ,
    however
    , that, notwithstanding anything to the contrary set forth in this
    Agreement, this Agreement may be earlier terminated pursuant to the terms
    hereof. The term of this Agreement will automatically extend past the
    Initial Term for succeeding periods of one year each unless either party
    terminates this Agreement as of the end of the Initial Term, or as of the
    end of any subsequent one-year period (in either case, the "Termination
    Date"), by delivering notice to the other party specifying the applicable
    Termination Date not earlier than 180 days and not later than 120 days prior
    to the date so specified. "Employment Term" as used herein shall mean the
    term of this Agreement including any automatic extensions pursuant to the
    preceding sentence.
    Position and Duties
    . Executive shall (in accordance with Section 11 hereof) diligently and
    conscientiously devote his full business time, attention, energy, skill and
    best efforts to the business of Employer and the discharge of his duties
    hereunder. Executive's duties under this Agreement shall be to serve as
    President of Employer, with the responsibilities, rights, authority and
    duties customarily pertaining to such office and as may be established from
    time to time by or under the direction of the Board of Directors or similar
    governing body of Employer (the "Board") or its designees, and Executive
    shall report to the Chief Executive Officer of American Seafoods Group LLC,
    the Company's parent. Executive shall also act as an officer and/or director
    and/or manager of such subsidiaries of Employer as may be designated by the
    Board, commensurate with Executive's office, all without further
    compensation, other than as provided in this Agreement. Executive's
    principal office will be in New Bedford, Massachusetts.
    Compensation
    .
    Base Salary
    . Employer shall pay Executive base salary compensation at an annual rate of
    $280,000. In January 2007 and annually thereafter, the, Board shall review
    Executive's base salary in light of the performance of Executive and the
    Company, and may, in its sole discretion, increase or decrease (but not
    decrease below $280,000) such base salary by an amount it determines to be
    appropriate. Executive's annual base salary payable, hereunder, as it may be
    increased or decreased from time to time, is referred to herein as "Base
    Salary." Base Salary shall be paid in equal installments in accordance with
    Employer's payroll practices in effect from time to time for executive
    officers, but in no event less frequently than monthly.
    Bonus
    . Executive shall be entitled to participate in all annual incentive plans,
    profits participation plans, equity-based incentive plans and other bonus
    and compensation plans of Employer offered from time to time during the term
    of Executive's employment hereunder by Employer to employees or executives
    of Executive's rank to the extent Executive qualifies under the eligibility
    provisions of the applicable plan or plans, in each case consistent with
    Employer's then-current practice as approved by the Board from time to time.

    Benefits
    . Executive shall be eligible to participate in all employee benefit
    programs of Employer offered from time to time during the term of
    Executive's employment hereunder by Employer to employees or executives of
    Executive's rank, to the extent that Executive qualifies under the
    eligibility provisions of the applicable plan or plans, in each case
    consistent with Employer's then-current practice as approved by the Board
    from time to time. The foregoing shall not be construed to require Employer
    to establish such plans or to prevent the modification or termination of
    such plans once established, and no such action or failure thereof shall
    affect this Agreement. Executive recognizes that Employer and its affiliates
    have the right, in their sole discretion, to amend, modify or terminate
    their benefit plans without creating any rights in Executive.
    Vacation
    . Executive shall be entitled to up to four weeks of paid vacation per
    calendar year. A maximum of one week of vacation time may be carried over
    from one calendar year and into the following calendar year;
    provided
    ,
    however
    , that the vacation time be exercised prior to the end of the subsequent
    calendar year.
    Business Expenses
    . To the extent that Executive's reasonable and necessary expenditures for
    travel, entertainment and similar items made in furtherance of Executive's
    duties under this Agreement comply with Employer's expense reimbursement
    policy, are wholly or partially deductible by Employer for federal income
    tax purposes pursuant to the Internal Revenue Code of 1986, as amended and
    are documented and substantiated by Executive as required by the Internal
    Revenue Service and the policies of Employer, Employer shall reimburse
    Executive for such expenditures;
    provided
    documentation, therefor is submitted not later than 45 days after such
    expense is incurred.
    Termination by the Company
    .
     a. Employer shall have the right to terminate the Employment Term under the
        following circumstances (and also as contemplated by Section 8(b)):
         i.   upon the death of Executive;
         ii.  in the event of a disability which prevents or seriously inhibits
              Executive from performing his duties for 60 consecutive days as
              determined in good faith by the Board, upon 30 days written notice
              from Employer to Executive; or
         iii. for Cause (as defined below).
    
        "Cause" as used in this Agreement shall mean (i) Executive's commission
        of a felony or any other crime involving moral turpitude, fraud,
        misrepresentation, embezzlement or theft, (ii) Executive's engaging in
        any activity that is harmful (including, without limitation, alcoholic
        or other self-induced affliction), in a material respect, to the Company
        or any of its subsidiaries, monetarily or otherwise, as determined by a
        majority of the Board; (iii) Executive's material malfeasance (including
        without limitation, any intentional act of fraud or theft), misconduct,
        or gross negligence in connection with the performance of his duties
        hereunder; (iv) Executive's significant violation of any statutory or
        common law duty of loyalty to the Company or any of its subsidiaries;
        (v) Executive's material breach of this Agreement or of a material
        Company policy (including without limitation, disclosure or misuse of
        any confidential or competitively sensitive information or trade secrets
        of the Company or a subsidiary); or (vi) Executive's refusal or failure
        to carry out directives or instructions of the Board that are consistent
        with the scope and nature of Executive's duties and responsibilities set
        forth herein, in the case of clause (v) or (vi) above, only if such
        breach or failure continues for more than 10 days following written
        notice from Employer describing such breach or failure.
    
     b. If this Agreement is terminated pursuant to Paragraph 7(a), or for any
        other reason (except by Executive pursuant to Paragraph 8 or by Employer
        other than pursuant to Paragraph 7(a)), Executive's rights and
        Employer's obligations hereunder shall forthwith terminate except that
        Employer shall pay Executive his Base Salary earned but not yet paid
        through the date of termination. In addition, if Executive is terminated
        pursuant to Paragraph 7(a)(i) or 7(a)(ii), Employer shall also pay
        Executive within 30 days following receipt of audited financial
        statements for the year during which such termination occurred, a
        prorated annual bonus in respect of the partial year during which such
        termination occurred, the amount to be equal to the full amount of the
        annual cash bonus, if any, that would be due under Section 3(b)
        multiplied by a fraction, the numerator of which is the number of days
        in such fiscal year prior to such termination and the denominator of
        which is 365.

    Termination by Executive
    .
     a. Executive shall have the right to terminate the Employment Term for Good
        Reason (as defined below), upon 60 days' written notice to the Board
        given within 60 days following the occurrence of an event constituting
        Good Reason; provided that Employer shall have 10 days after the date
        such notice has been given to the Board in which to cure the conduct
        specified in such notice. For purposes of this Agreement "Good Reason"
        shall mean:
         i.  The Company's failure to pay or provide when due Executive's Base
             Salary, which failure is not cured within 10 days after the receipt
             by the Board from Executive of a written notice referring to this
             provision and describing such failure; or
         ii. The failure to continue Executive in his position as provided in
             Paragraph 1 or removal of him from such position; or
    
        (iii) A material diminution of Executive's responsibilities, duties or
        status, which diminution is not rescinded within 30 days after the date
        of receipt by the Board from Executive of a written notice referring to
        this provision and describing such diminution
    
     b. If this Agreement is terminated pursuant to Paragraph 8(a), or if
        Employer shall terminate Executive's employment under this Agreement
        other than pursuant to Paragraph 7(a), Executive shall be entitled to
        the following, which he acknowledges to be fair and reasonable, as his
        sole and exclusive remedy, in lieu of all other remedies at law or in
        equity, for any such termination:
         i.   Base Salary earned but not yet paid through the date of
              termination;
         ii.  a prorated annual bonus in respect of the partial year during
              which such termination occurred, the amount to be equal to the
              full amount of the annual bonus, if any, that would be due under
              Section 3(b) multiplied by a fraction, the numerator of which is
              the number of days in such fiscal year prior to the termination
              and the denominator of which is 365; and
         iii. An amount equal to Executive's actual Base Salary (not including
              any bonus paid or payable) for the 12-month period immediately
              prior to such termination (or the period during which Executive
              was employed by Employer if less than 12 months), payable in 24
              equal installments during the 24-month period following such
              termination (the "Severance Pay Period").
    
        In the event of any such termination, Executive shall use commercially
        reasonable efforts to secure alternative employment. During the last 12
        months of the Severance Pay Period, any compensation, income or benefits
        earned by or paid to (in cash or otherwise) Executive as an employee of
        or consultant to a company other than the Company shall reduce the
        amount of severance payments payable during such 12-month period
        pursuant to Paragraph 8(b)(iii).
    
     c. If Executive terminates his employment at any time during the term of
        this Agreement other than pursuant to Section 8(a), without limiting or
        prejudicing any other legal or equitable rights or remedies which
        Employer may have upon such breach by Executive, Executive will receive
        his Base Salary earned but not yet paid through the date of termination.

    Services Unique
    . Executive recognizes that Executive's services hereunder are of a special,
    unique, unusual, extraordinary and intellectual character giving them a
    peculiar value, the loss of which cannot be reasonably or adequately
    compensated for in damages, and in the event of a breach of this Agreement
    by Executive (particularly, but without limitation, with respect to the
    provisions hereof relating to the exclusivity of Executive's services and
    the provisions of Paragraph 11), the Company shall, in addition to all other
    remedies available to it, be entitled to equitable relief by way of an
    injunction and any other legal or equitable remedies. Anything to the
    contrary herein notwithstanding, the Company may seek such equitable relief
    in a federal or state court in the Commonwealth of Massachusetts, and
    Executive hereby submits to jurisdiction in those courts.
    Protection of the Company's Interests
    . To the fullest extent permitted by law, all rights worldwide with respect
    to any intellectual or other property of any nature conceived, developed,
    produced, created, suggested or acquired by Executive in connection with the
    performance of his duties hereunder during the period commencing on the date
    hereof and ending 12 months following the termination of Executive's
    employment hereunder shall be deemed to be a work made for hire and shall be
    the sole and exclusive property of Employer. Executive agrees to execute,
    acknowledge and deliver to Employer at Employer's request, such further
    documents, as the Employer finds appropriate to evidence the Employer's
    rights in such property. Executive further acknowledges that in performing
    his duties hereunder, he will have access to proprietary and confidential
    information and to trade secrets of Employer and its affiliates. Any
    confidential and/or proprietary information of Employer or its affiliates
    shall not be used by Executive or disclosed or made available by Executive
    to any person except (i) as required in the course of Executive's employment
    or (ii) when required to do so by a court of law, by any governmental agency
    having supervisory authority over the business of Employer or by any
    administrative or legislative body (including a committee thereof) with
    apparent jurisdiction to order him to divulge, disclose or make accessible
    such information, it being understood that Executive will promptly notify
    Employer of such requirement so that Employer may seek to obtain a
    protective order. Upon expiration or earlier termination of the term of
    Executive's employment, Executive shall return to Employer all such
    information that exists in written or other physical form (and all copies
    thereof) under Executive' control.
    Non-Competition
    .
    Exclusivity of Employment
    . Executive agrees that his employment hereunder is on an exclusive basis
    and that during the Employment Term, he will not engage in any other
    business activity. Notwithstanding the foregoing, nothing in this Agreement
    shall preclude Executive from serving or engaging in charitable and public
    service activities, or engaging in speaking and writing activities, or from
    managing his personal investments,
    provided
    that such activities are disclosed in writing to the Board in a notice that
    references this provision and do not interfere with Executive's availability
    or ability to perform his duties and responsibilities hereunder.
    Noncompete
    . Executive agrees that during the Employment Term, and the Severance Pay
    Period (if applicable), and the 24-month period thereafter, he shall not,
    directly or indirectly, engage in, or participate as an investor in, an
    officer, employee, director or agent of, or consultant for, any entity
    engaging in any line of business competitive with that of Employer or any of
    its subsidiaries, or any line of business which Employer or any of its
    subsidiaries is contemplating;
    provided
    however
    that, nothing herein shall prevent him from investing as less than a 5%
    shareholder in the securities of any company listed on a national securities
    exchange or quoted on an automated quotation system. Executive's
    participation in such entity in any of the foregoing capacities, other than
    participation described in the foregoing proviso, being sometimes referred
    to herein as being a "Participant."
    Nonsolicitation of Employees
    . Executive agrees that during the Employment Term and the Severance Pay
    Period (if applicable), and the 24-month period thereafter (the
    "Nonsolicitation Period"), he will not directly or indirectly, employ, or be
    a Participant in any entity that employs, any person previously employed by
    the Company or any of its subsidiaries or in any way induce or attempt to
    induce any person to leave the employment of the Company or any of its
    subsidiaries.
    Nonsolicitation of Customers
    . Executive agrees that during the Nonsolicitation Period, he will not
    directly or indirectly, solicit or do business with, or be a Participant in
    any entity that solicits or does business with, any customer of Employer or
    any of its subsidiaries, nor shall Executive in any way induce or attempt to
    induce any customer of Employer to do business with any person or entity
    other than Employer;
    provided
    that, the foregoing shall not restrict Executive or any entity in which he
    is a Participant from soliciting or doing business with any customer of
    Employer or any of its subsidiaries with respect to a business that is not
    competitive with the business of Employer or any of its subsidiaries or any
    line of business that Employer or any of its subsidiaries is contemplating.
    Notwithstanding the foregoing, after the expiration of the noncompetition
    period set forth in Paragraph 11(b), Executive may participate as an
    investor in, an officer, employee, director or agent of or consultant for an
    entity that does that does business with one or more customers of Employer
    so long as Executive has no contact with such customer and has no direct or
    indirect involvement in the solicitation of business from any such customer.
    Standstill
    . Executive agrees that during the Nonsolicitation Period, Executive shall
    not, except at the specific written request of the Board:
     i.   engage in or propose, or be a Participant in any entity that engages
          in or proposes, a Rule 13e-3 Transaction (as defined in Rule l3e-3
          under the Securities Exchange Act of 1934) or any other material
          transaction, between Parent, Employer or any of its subsidiaries, on
          the one hand, and Executive or any entity in which Executive is a
          Participant, on the other hand;
     ii.  acquire any equity securities of Parent, Employer or any of its
          subsidiaries (other than securities issued to Executive by Parent or
          issued to Executive by Parent upon exercise of options issued to
          Executive by Parent), or be a participant in any entity that acquires
          any equity securities of Parent, Employer or any of its subsidiaries;
     iii. solicit proxies, or be a Participant in any entity that solicits
          proxies, or become a participant in any solicitation of proxies, with
          respect to the election of directors of Parent, Employer or any of its
          subsidiaries in opposition to the nominees recommended by the Board of
          any such entity; or
     iv.  directly or indirectly, engage in or participate in any other activity
          that would be reasonably expected to result in a change of control of
          Parent, Employer or any of its subsidiaries.

    The foregoing provisions of this Paragraph shall not be construed to
    prohibit or restrict the manner in which Executive exercises his voting
    rights in respect of equity interests in Parent acquired in a manner that is
    not a violation of the terms of this Paragraph 11.

    Nondisparagement
    . Executive will not at any time during or after this Agreement directly (or
    through any other person or entity) make any public or private statements
    (whether oral or in writing) which are derogatory or damaging to the
    Company, its business, activities, operations, affairs, reputation or
    prospects or any of its officers, employees, directors or shareholders.
    Employer will not at any time during or after the term of this Agreement
    directly (or through any other person or entity) make any defamatory public
    or private statements (whether oral or in writing) concerning Executive.
    Representation of the Parties
    . Executive represents and warrants to Employer and Parent that Executive
    has the capacity to enter into this Agreement and the other agreements
    referred to herein, and that the execution, delivery and performance of this
    Agreement and such other agreements by Executive will not violate any
    agreement, undertaking or covenant to which Executive is party or is
    otherwise bound. Each of Employer and Parent represents to Executive that it
    is a limited liability company or limited partnership, as applicable, and is
    duly organized and validly existing under the laws of the State of Delaware,
    that it is fully authorized and empowered by action of its Board or general
    partner, as applicable, to enter into this Agreement and the other
    agreements referred to herein, and that performance of its obligations under
    this Agreement and such other agreements will not violate any agreement
    between it and any other person, firm or other entity.
    Key Man Insurance
    . Each of Employer and Coastal Villages Pollock LLC or its affiliates
    (collectively, "Coastal Villages") will have the right throughout the term
    of this Agreement, to obtain or increase insurance on Executive's life in
    such amount as the Board or Coastal Villages (as applicable) determines, in
    the name of Employer or Coastal Villages, as the case may be, and for its
    sole benefit or otherwise, in the discretion of the Board or Coastal
    Villages (as applicable). Executive will cooperate in any and all necessary
    physical examinations without expense to Executive, supply information, and
    sign documents, and otherwise cooperate fully with each of Employer and
    Coastal Villages as Employer or Coastal Villages (as applicable) may request
    in connection with any such insurance. Executive warrants and represents
    that, to his best knowledge, he is in good health and does not suffer from
    any medical condition which might interfere with the timely performance of
    his obligations under this Agreement.
    Notices
    . All notices given under this Agreement shall be in writing and shall be
    deemed to have been duly given (a) when delivered personally, (b) three
    business days after being mailed by first class certified mail, return
    receipt requested, postage prepaid, (c) one business day after being sent by
    a reputable overnight delivery service, postage or delivery charges prepaid,
    or (d) on the date on which a facsimile is transmitted to the parties at
    their respective addresses stated below. Any party may change its address
    for notice and the address to which copies must be sent by giving notice of
    the new addresses to the other parties in accordance with this Paragraph 15,
    except that any such change of address notice shall not be effective unless
    and until received.

    If to the Employer or Parent:

    American Seafoods Group LLC
    2025 First Avenue, Suite 900
    Seattle, WA 98127
    Facsimile: (206) 374-1516
    Attention: General Counsel

    with a copy to:

    Heller Ehrman LLP

    701 Fifth Avenue, Suite 6100
    Seattle, WA 98104
    Attention: Bruce M. Pym, Esq.

    If to Executive:

    Mr. John D. Cummings
    3 Penhollow Lane
    Hampton Falls, NH 03844

    Entire Agreement; Amendments, Waivers, Etc
    .
     a. No amendment or modification of this Agreement shall be effective unless
        set forth in a writing signed by the Company and Executive. No waiver by
        either party of any breach by the other party of any provision or
        condition of this Agreement shall be deemed a waiver of any similar or
        dissimilar provision or condition at the same or any prior or subsequent
        time. Any waiver must be in writing and signed by the waiving party.
     b. This Agreement sets forth the entire understanding and agreement of the
        parties with respect to the subject matter hereof and supersedes all
        prior oral and written understandings and agreements. There are no
        representations, agreements, arrangements or understandings, oral or
        written, among the parties relating to the subject matter hereof which
        are not expressly set forth herein, and no party hereto has been induced
        to enter into this Agreement, except by the agreements expressly
        contained herein.
     c. Nothing herein contained shall be construed so as to require the
        commission of any act contrary to law, and wherever there is a conflict
        between any provision of this Agreement and any present or future
        statute, law, ordinance or regulation, the latter shall prevail, but in
        such event the provision of this Agreement affected shall be curtailed
        and limited only to the extent necessary to bring it within legal
        requirements.
     d. This Agreement shall inure to the benefit of and be enforceable by
        Executive and his heirs, executors, administrators and legal
        representatives, by the Company and its successors and assigns, by
        Parent and its successors and assigns, and with respect to Paragraph 14,
        Coastal Villages and its successors and assigns. This Agreement and all
        rights hereunder are personal to Executive and shall not be assignable.
        Each of the Company and Parent may assign its rights under this
        Agreement to any successor by merger, consolidation, purchase of all or
        substantially all of its and its subsidiaries' assets, or otherwise;
        provided that such successor assumes all of the liabilities, obligations
        and duties of the Company under this Agreement, either contractually or
        as a matter of law.
     e. If any provision of this Agreement or the application thereof is held
        invalid, the invalidity shall not affect the other provisions or
        application of this Agreement that can be given effect without the
        invalid provisions or application, and to this end the provisions of
        this Agreement are declared to be severable.

    Governing Law
    . This Agreement shall be governed by and construed in accordance with the
    laws the Commonwealth of Massachusetts without reference to principles of
    conflict of laws.
    Right to Equitable Relief
    . Executive recognizes that Employer will have no adequate remedy at law for
    his breach of any provision of Paragraph 10, 11 or 12 and in the event of
    any such breach or threatened breach he agrees that Employer shall be
    entitled to obtain equitable relief in addition to other remedies available
    at law and/or hereunder.
    Taxes
    . All payments required to be made to Executive hereunder, whether during
    the term of his employment hereunder or otherwise shall be subject to all
    applicable federal, state and local tax withholding laws.
    Headings, Etc
    . The headings set forth herein are included solely for the purpose of
    identification and shall not be used for the purpose of construing the
    meaning of the provisions of this Agreement. Unless otherwise provided,
    references herein to Exhibits, Schedules and Paragraphs refer to Exhibits
    and Schedules to and Paragraphs of this Agreement.
    Arbitration
    . Any dispute or controversy between Employer and Executive, arising out of
    or relating to this Agreement, the breach of this Agreement, or otherwise,
    shall be settled by arbitration in Boston, Massachusetts, administered by
    the American Arbitration Association in accordance with its Commercial Rules
    then in effect and judgment on the award rendered by the arbitrator may be
    entered in any court having jurisdiction thereof. The arbitrator shall have
    the authority to award any remedy or relief that a court of competent
    jurisdiction could order or grant, including, without limitation, the
    issuance of an injunction. However, either party may, without inconsistency
    with this arbitration provision, apply to any court having jurisdiction over
    such dispute or controversy and seek interim provisional, injunctive or
    other equitable relief until the arbitration award is rendered or the
    controversy is otherwise resolved. Except as necessary in court proceedings
    to enforce this arbitration provision or an award rendered hereunder, or to
    obtain interim relief, neither a party nor an arbitrator may disclose the
    existence, content or results of any arbitration hereunder without the prior
    written consent of Employer and Executive.
 1. Survival. Executive's obligations under the provisions of Paragraphs 10, 11
    and 12, as well as the provisions of Paragraphs 6, 7(b), 8 and 15 through
    and including 23, shall survive the termination or expiration of this
    Agreement.
    Construction
    . Each party has cooperated in the drafting and preparation of this
    Agreement. Therefore, in any construction to be made of this Agreement, the
    same shall not be construed against any party on the basis that the party
    was the drafter.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written

EMPLOYER:



AMERICAN PRIDE SEAFOODS LLC

By: American Seafoods Group LLC

By: /s/ Bernt O. Bodal



Name: Bernt O. Bodal
Title: Chief Executive Officer

EXECUTIVE:



/s/ John D. Cummings

John D. Cummings

AMERICAN SEAFOODS:



AMERICAN SEAFOODS, L.P.

By: ASC Management, Inc.

By: /s/ Bernt O. Bodal



Name: Bernt O. Bodal
Title: President

 